NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE RODRIGUEZ-RODRIGUEZ,                       No.    16-70622

                Petitioner,                     Agency No. A200-245-860

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jose Rodriguez-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Rodriguez has waived any challenge to the agency’s hardship

determination. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues

not raised in an opening brief are waived).

      Because the agency’s hardship determination is dispositive, we do not reach

Rodriguez-Rodriguez’s contentions regarding the agency’s continuous physical

presence and related credibility determinations. See Camacho-Cruz v. Holder, 621
F.3d 941, 942 (9th Cir. 2010) (failure to satisfy any one of the four requirements in

8 U.S.C. § 1229b(b)(1) is fatal to a cancellation application); Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide

issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-70622